Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-18 are pending.
	Claims 1-6 and 17-18 have been examined.
	Claims 7-16 stand withdrawn from consideration as drawn to a non-elected invention.


Election/Restrictions
 Applicant's election with traverse of Group I, claims in the reply filed on 02/08/2021 is acknowledged.  The traversal is on the ground(s) that “any field of search for one invention would necessarily overlap with the field of search for the other invention.  This is not found persuasive because Applicant’s claimed material encompasses virtually any material because the definition of “spalling” given its broadest reasonable interpretation is any material that may allow water to enter the material causing the surface to change, perhaps peel, pop out or flake.
The method requires some additional steps where the barrier material must be of a nature that the material spalls in response to a temperature change and also to a degree that the barrier is “destabilizing” (from claim 7). Those are just two patentably distinct claim steps.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yokley et al US Patent No. 6,739,398 (hereinafter Yokley) in view of Doane US PG PUB 2016/0097255 (Doane). The priority date for the claims rejected herein under is the filing date of the CIP, 1/29/2020.

	Claim 1: 
	Yokley teaches:
	A downhole barrier, see col. 12, l. 64 teaches “barrier to the previously displaced cement and the displacement fluid”
having a component thereof comprising a [spalling material].  The definition of “spalling” given its broadest reasonable interpretation is any material that may allow water to enter the material causing the surface to change, perhaps peel, pop out or flake. The packer element pusher sleeve 148 in FIG 1F. 
Yokley is not specific as to what the pusher comprises, so it cannot be determined whether or not the material is “spalling”.
Doane teaches FIG. 1, a seat arrangement 10 includes a pusher 12, a cone 14 and a seal 16. These components work together to provide a positionally stable and peripherally sealed seat (when in the set position of FIG. 2) and receptive to a centrally positioned plug (illustrated in FIG. 2 at 20) that may be run with the arrangement 10 or thereafter, see [0012].  [0015] Through the action of the pusher 12 and cone 14, the seal 16 is radially outwardly urged into contact with a surface 40 of a casing 42 with sufficient force to provide a fluid tight seal as well as an anchoring function. This teaching demonstrates that the devices of Doane and Yokley function in substantially the same manner with regard to pusher, cone and seal. [0016] In an embodiment hereof each element of the seat arrangement 10 is degradable. In one embodiment, the pusher 12 and the cone 14 comprise a degradable high strength material such as a degradable metallic material. This degradable material would also meet the definition of 116 also comprises a degradable material but a greater property of elasticity is desired to enhance both the sealing and anchoring functions thereof as noted above. In one embodiment, the material is polyurethane, one example of which is TDI-Ester Polyurethane that is degradable in water. Subsequent to degradation of the pusher, cone and seal, nothing is left to occlude this area of the casing string. Operation of this embodiment for a fracking job will be similar to the foregoing embodiment.
It would have been obvious to one having ordinary skill in the art at the time of Applicants effective filing date to modify Yokley  and make the pusher degradable ( i.e. spalling) so that the barrier could be easily released as taught by Doane  for a more cost effective fracturing operation.

Claim 2. 
Yokley does not specifically teach:
wherein both a mandrel; and a cone, comprise the spalling material.  
Yokley is not specific as to what materials comprise his barrier device. 
Doane teaches barrier devices comprising degradable pushers, cones seals N as [0019] teaches “the plug too will in some embodiments comprise a degradable material” referring to plug 20. [0016] In an embodiment hereof each element of the seat arrangement 10 is degradable.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to make each part degradable, i.e. the cone and the pusher because Doane teaches to do so for a more efficient fracturing operation.
 

Yokley teaches:
further including a slip, and an element.  
slip, see col. 10, l. 45, teaches slip assembly 141 in FIG 9A; elements 150, FIG 9B

Claim 4. 
Yokley does not specifically teach:
wherein the slip comprises a spalling material.  
Yokley is not specific as to what materials comprise his barrier device. 
Doane teaches barrier devices comprising degradable pushers, cones seals N as [0019] teaches “the plug too will in some embodiments comprise a degradable material” referring to plug 20. [0016] In an embodiment hereof each element of the seat arrangement 10 is degradable.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to make each part degradable, i.e. the cone and the slip because Doane teaches to do so for a more efficient fracturing operation.

Claim 5. 
Yokley teaches:
further including a pusher; The packer element pusher sleeve 148 in FIG 1F.
 
Claim 6. 
Yokley does not specifically teach:
wherein the pusher comprises a spalling material.  
Yokley is not specific as to what materials comprise his barrier device. The packer element pusher sleeve 148 in FIG 1F.
Doane teaches barrier devices comprising degradable pushers, cones seals N as [0019] teaches “the plug too will in some embodiments comprise a degradable material” referring to plug 20. [0016] In an embodiment hereof each element of the seat arrangement 10 is degradable.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to make each part degradable, i.e. the cone and the slip because Doane teaches to do so for a more efficient fracturing operation.

Claim 17. 
Yokley in view of Doane teach:
A borehole system comprising: wellbore, col. 1, l. 17; 
 a borehole, borehole, col. 1, l. 15;  in a subsurface formation; a barrier as claimed in claim 1 (Doane) disposed in the borehole.  
The motivation for modifying Yokley with Doane is set forth above with respect to claim 1 and is incorporated herein.

Claim 18. 
Yokley in view of Doane teach:
further including a string in the borehole, the barrier being disposed in the string, col. 1, l. 42 teaches work string. 


Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.